Citation Nr: 0106016	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-13 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to VA compensation for spouse's miscarriage, 
claimed as due to herbicide exposure.

2. Entitlement to service connection for bilateral hearing 
loss.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for an intraepidermal 
melanoma, on a direct basis and on a presumptive basis due 
to herbicide exposure.

5. Entitlement to service connection for psoriasis, on a 
direct basis and on a presumptive basis due to herbicide 
exposure.

6. Entitlement to service connection for diabetes mellitus.

7. Entitlement to service connection for bone spurs, 
bilateral feet.

8. Entitlement to service connection for status post-
cerebrovascular accident.

9. Entitlement to service connection for coronary artery 
disease, status post-coronary artery bypass graft.

10. Entitlement to an increased 
disability rating for low back syndrome, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty with the United States Marine 
Corps from October 1957 to December 1960 and with the United 
States Army from March 1961 to February 1978.  Service in 
Vietnam is indicated by the evidence of record.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO). 

The Board observes that by statement received in August 1988, 
the appellant requested service connection for claimed 
disorders of the left leg, left shoulder and neck.  
Adjudicative action has not been undertaken as to the 
appellant's request, and these matters are therefore referred 
to the RO for appropriate action.  



FINDING OF FACT

The appellant has reported his wife sustained a miscarriage 
after the appellant's return from Vietnam.  

CONCLUSION OF LAW
   
There exists no legal entitlement to VA compensation benefits 
for the appellant due to his spouse's miscarriage.   38 
U.S.C.A. § 101(2) (West 1991); 38 C.F.R. §  3.1(d) (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to compensation for miscarriage

Factual Background

In a February 1988 statement, the appellant reported that his 
wife had a miscarriage in 1968 after he returned from a tour 
of duty in Vietnam.  He has contended, in essence, that 
because his wife earlier had delivered two children prior to 
his Vietnam duty, the miscarriage may have been "a direct 
result" of his exposure to an herbicide while in Vietnam.  

Relevant Law

A veteran is "a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable."  38 
U.S.C.A. §§ 101(2), 1116(a)(1)(A); 38 C.F.R. § 3.1(d).  See 
also  Selley v. Brown, 6 Vet. App. 196, 198 (1994).   

Various law and VA regulations pertain to veterans who were 
exposed to herbicides in Vietnam.  See 38 U.S.C.A. § 1116 
(West 1991 & Supp. 1997); 38 C.F.R. §§ 3.307, 3.309 (2000). 

Service connection may not be granted unless a current 
disability exists.  See, e.g., Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998).

Analysis

As the Board understands the appellant's presentation, he 
contends that he should be awarded VA monetary benefits 
because his wife had a miscarriage.  
The appellant has not contended that he himself has a 
disability related to the miscarriage.  Nor does he contend 
that his wife is a veteran.  He has set forth no statutory or 
other basis for the award of such claimed benefits, and the 
Board has not been able to identify any such authority.    
 
In this matter, the appellant is a veteran; his spouse is 
not.  Thus, because the appellant's spouse is not a veteran, 
the law precludes the granting of service connection for a 
miscarriage as claimed.  See Martin v. Brown, 8 Vet. App. 138 
(1995) (per curiam) [Board decision which denied service 
connection for the birth defects and deaths of three of the 
veteran's children, claimed as secondary to his exposure to 
Agent Orange, was affirmed on the basis that 38 U.S.C.A. §§ 
101(2) and 1116(a)(1)(A) preclude the granting of service 
connection for the children because they are not 
"veterans"].  

To some extent, it appears that the appellant is raising what 
amounts to a theory of relief couched in equity [he served in 
Vietnam; his wife had a miscarriage thereafter; therefore, he 
should be compensated for his spouse's miscarriage]. However, 
the Board is bound by the law in such matters and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  The Board further observes that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) (citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990).

In short, because the law, and not the facts, is dispositive 
of this issue, the appellant has failed to state a claim upon 
which relief may be granted, and, as a matter of law, the 
claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Entitlement to VA compensation benefits for the appellant's 
spouse's miscarriage is denied.  


REMAND

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law.  This law 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  In 
part, the VCAA specifically provides that VA is required to 
make reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, __ 
(2000) (to be codified at 38 U.S.C.A. § 5103A). 

Having reviewed the record in light of the provisions of the 
VCAA, and foe the reasons expressed below, the Board is of 
the opinion that additional development is required with 
respect to the appellant's claims pertaining to service 
connection for hearing loss, tinnitus, dermatologic 
disorders, diabetes, bone spurs and cardiovascular disorders 
as well as the claim of entitlement to an increased 
disability rating for low back syndrome.  

Entitlement to Service Connection for
Bilateral Hearing Loss and for Tinnitus

Factual Background

The appellant's service medical records are devoid of any 
complaints, symptoms, or diagnoses of hearing loss or 
tinnitus.  During his November 1977 pre-retirement physical 
examination, the appellant denied hearing loss symptoms, and 
his hearing was found to be normal.  

The appellant sought service connection for hearing loss and 
tinnitus by statement received in August 1988.  In due course 
of the development of his claim, treatment records were 
received authored by T.W.S., M.D.  These reflect that in 
September 1997, some hearing loss was detected.  The 
appellant was diagnosed to have tinnitus, but was also noted 
to have "good speech discrimination" and "normal hearing 
thresholds."  

Reasons for Remand

The Board observes that under the VCAA, the conduct of a VA 
medical examination is deemed to be necessary if the record 
reveals competent evidence of a current disability or 
persistent or recurrent symptoms of disability, and indicates 
that the disability or symptoms may be associated with the 
claimant's active military service.  See VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) [to be 
codified at 38 U.S.C. § 5103A(d)].  

In this matter, the appellant has reported that he was 
diagnosed to have hearing loss and tinnitus by his treating 
physician, Dr. T.W.S., and that the physician opined that 
these symptoms may be attributable to incidents of the 
appellant's military service.  Although a copy of the hearing 
test conducted by the physician in September 1997 is of 
record, the Board is without medical expertise to interpret 
this testing and may not do so without affording the 
appellant an opportunity to present argument and evidence on 
the interpretation.  See Allday v. Brown, 7 Vet. App. 517 
(1995); Thurber v. Brown, 5 Vet.  App. 119 (1993); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Further, the record does not reflect that the appellant has 
undergone a VA audiology examination.  In light of these 
matters, the Board is of the opinion that the VCAA  mandates 
the conduct of such an examination, and the claims pertaining 
to hearing loss and tinnitus will therefore be remanded.  


Service connection for
intraepidermal melanoma and for psoriasis on a direct basis 
and on a presumptive basis due to herbicide exposure.

Factual Background

The appellant's service medical records are devoid of any 
dermatologic disorders, other than recurring treatment for 
the service connection pilonidal cyst.  During the 
appellant's November 1977 pre-separation physical 
examination, the appellant denied having skin diseases.  With 
the exception of the pilonidal cyst and scars of the right 
forearm, left upper arm and chest, there were no 
dermatological disorders noted.  

The appellant underwent a VA dermatological examination in 
December 1987.  Besides noting scarring resulting from 
previous pilonidal cyst removals, the examiner noted patches 
of skin on the back of the scalp, the right elbow, around the 
left ear, and the fingernails that were consistent with a 
clinical diagnosis of psoriasis.  The examiner commented that 
these skin symptoms were not related to the appellant's 
pilonidal cyst surgeries. 

The appellant sought service connection for a disorder he 
characterized as "skin rashes" by statement received in 
August 1988.  He reported that he had "open sores" on the 
back of head, elbow and his ears, and that these symptoms 
were appearing in areas of his skin that were exposed during 
his military service.      

In a February 1998 statement, in the context of reporting the 
existence of a psoriasis disorder, the appellant reported 
that he had been diagnosed to have "skin problems during 
military service" and immediately thereafter by J.D.B., M.D.  
The appellant also reported that the physician, and B.G., a 
pathologist, had surgically removed a melanoma at some time 
around June 1995.  

In an August 1998 letter, J.D.B., M.D., reported that he had 
treated the appellant since April 1995 for psoriasis 
vulgaris.  The physician stated that he had prescribed 
ointments and ultraviolet light applications, and that as of 
September 1997 the appellant was "doing well" on the 
treatment regimen.  He further observed that there was "no 
disability related to the skin problem."  

Reasons for Remand

The Board observes that although the appellant reported in 
February 1998 that he had been treated for skin problems 
during active military service, records showing such 
treatment are not in the appellant's claims folder.  It is 
unclear from the context of the appellant's statement whether 
the in-service treatment was afforded to him by service 
department or non-service department medical examiners.  In 
this regard, the VCAA mandates that VA secure the appellant's 
service medical records in the development of claims.  The 
appellant's claim will be remanded to obtain clarifying 
information from the appellant as to the nature of the in-
service treatment and for the RO to attempt to obtain such 
records.  

The Board observes that the appellant's claim of service 
connection for psoriasis was specifically denied because he 
had not submitted evidence of a well-grounded claim.  See 
rating decision, July 1998.  It was noted that although a 
request for medical records had been submitted to the 
appellant's treating physicians, no response had been 
received.  In this regard, the Board observes that while Dr. 
J.D.B. reported in an August 1998 letter that the appellant 
was "doing well" in treatment for psoriasis and that there 
was then "no disability," other medical records as 
requested have not been received from the appellant's other 
reported treating physicians.  

The provisions of the VCAA mandate that VA must notify the 
claimant of its effort and describe further action to be 
undertaken when it is unable to obtain all identified and 
relevant records.  VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b).  Upon remand, the RO will comply with the 
foregoing notice requirement.  

The appellant also reported that he had been informed by VA 
correspondence in August 1996 that the intraepidermal 
melanoma, removed by Drs. J.D.B. and B.G., had already been 
presumed by VA to have been incurred as a result of exposure 
to an herbicide.  However, such notification letter is not of 
record, and the claims folder does not contain any indication 
of the nature of the melanoma that was reportedly removed.  

In particular, the appellant has reported that Dr. B.G. was 
the pathologist conducting the study leading to a diagnosis 
of intraepidermal melanoma.  Although the RO attempted to 
obtain Dr. B.G.'s records by request dated in March 1998, no 
response is of record.  The Board notes that the VCAA 
specifically provides that when relevant records have been 
identified by the claimant and VA has been authorized to 
obtain them but is unable to do so, VA is to advise the 
claimant of its efforts and any follow-up attempts to obtain 
the relevant information.   

The appellant's claims pertaining to service connection for 
intraepidermal melanoma and for psoriasis will therefore be 
remanded for a further attempt to obtain the records of Drs. 
J.D.B. and B.G.      


Entitlement to service connection for diabetes mellitus

Factual Background

The appellant sought service connection for diabetes mellitus 
by statement received in February 1998.  He reported that he 
had been diagnosed to have the disorder by physicians 
"O.H." and "P.W." and that the history of the disorder 
included "related conditions" dating to treatment for 
hypoglycemia and other unspecified problems he had between 
1968 to 1971 while on military service.  The appellant did 
not relate any further information as to the specific 
"related conditions" mentioned.  

In April 1999, O.H., D.O., forwarded copies of records of 
medical treatment afforded to the appellant beginning in 
October 1996.  These include various treatment logs 
reflecting care for diabetes mellitus in 1998.   Records of 
Dr. P.W. have not been obtained.  

Reasons for Remand

As noted, the VCAA mandates that VA secure all relevant non-
VA medical records in the development of claims for benefits.  
In this regard, the appellant has reported being informed 
that the history of his disorder included "related 
conditions" noted during his military service.

The Board observes that under the VCAA, a claimant for VA 
benefits has the responsibility to present and support a 
claim for benefits, except as otherwise provided by law.  
VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) [to be codified as amended at 38 U.S.C. § 5107(a)].  
The VCAA further provides that VA may defer providing 
assistance to the claimant if there is "essential 
information" missing from the application.  

Broadly read, the appellant's November 1997 statement that 
when he was  diagnosed to have diabetes about October 1996, a 
review of his pertinent history included in-service medical 
treatment suggests that his treating physicians may have 
opined that the disorder is related to the appellant's 
military service.  Because the appellant's statement is 
unclear in this regard, the appellant will have a further 
opportunity to report the existence of any additional medical 
records that have not been obtained in order to support his 
claim.

As noted, the VCAA provides in part that all relevant medical 
records are to be secured prior to making a determination 
regarding a claim for VA benefits.  In this regard, the Board 
is of the opinion that a further effort should be undertaken 
to secure treatment records of Dr. P.W., as well as any other 
relevant medical treatment reports for diabetes mellitus.  

Entitlement to service connection for bone spurs, bilateral 
feet

The appellant's service medical records do not reflect any 
treatment for foot pain or related diagnoses.  During the 
appellant's November 1977 pre-retirement physical 
examination, the appellant denied having bone, joint or other 
deformity, or "foot trouble."  Upon clinical evaluation, 
the appellant's feet were noted to be normal.  

During an August 1979 VA examination, the appellant displayed 
full motion of his ankles, among other appendages.  The 
examiner noted that the appellant was able to walk on his 
toes.  During an October 1980 VA examination, the appellant 
had no difficulty in balance.  He was noted to be able to 
stand on his toes or heels of his left leg.  Similarly, 
during a May 1988 VA examination, the appellant displayed a 
normal gait.  He was able to perform toe and heel walking and 
tandem gait.  

In his February 1998 statement, the appellant reported that 
he had been diagnosed in September 1997 to have bone spurs.  
He stated that M.C., M.D. had informed him that the disorder 
was probably caused by trauma to the feet, sustained during 
the course of the appellant's military duties.  During an 
April 1998 VA examination, the appellant was diagnosed to 
have "bilateral arch area pain" of undetermined etiology.  



Reasons for Remand  

As noted, the VCAA mandates that all relevant medical 
information be obtained during the course of development of a 
claim.  In this regard, the appellant has reported the 
existence of a medical opinion specifically linking his 
diagnosed orthopedic disorder to his military service.  
Although an attempt was made by the RO in March 1998 to 
obtain the records of Dr. M.I.C., there was no response 
received.  

As has also been observed, the VCAA specifically provides 
that when relevant records have been identified by the 
claimant and VA has been authorized to obtain them but is 
unable to do so, VA is to advise the claimant of its efforts 
and any follow-up attempts to obtain the relevant 
information.   

Accordingly, the appellant's claim of entitlement to service 
connection for bone spurs of both feet will be remanded for 
compliance with the VCAA.

Entitlement to service connection for status post-
cerebrovascular accident
and for post-operative coronary artery disease

The appellant's service medical records reflect that in 
December 1961, January 1967, he underwent 
electrocardiographic testing that resulted in normal 
findings. 
Service department physical examination reports dated in 
March 1962, July 1962, December 1962, July 1963, June 1965, 
January 1973, January 1977.

During a service department physical examination in August 
1971, the appellant reported having chest pain.  The military 
medical examiner observed that the appellant described 
symptoms that suggested the pain was of a musculoskeletal 
origin.  He underwent an electrocardiographic test with 
results that were found to be within normal limits.  In May 
1972, the appellant again complained of chest pain, that was 
attributed to an upper respiratory infection.  The appellant 
complained of chest pain in April 1973, and was diagnosed to 
have costochondritis.  Radiographic examination of the 
appellant's lungs detected no abnormalities.  A complaint of 
chest pain in December 1976 was attributed to 
gastroenteritis.  Electrocardiographic testing then resulted 
in normal findings.  

During the appellant's pre-separation physical examination, 
the appellant reported having chest pressure or pain.  He 
denied having shortness of breath or heart trouble.  Upon 
clinical examination, his heart was noted to be normal.  

A June 1978 VA radiographic examination revealed the 
appellant's heart and mediastinum to be normal.  His lungs 
were clear, and there was no pleural thickening.  

In November 1997, the appellant reported that he had a 
"minor stroke" in December 1996.  He stated that he had 
been informed that he had a "blockage" that upon a review 
of a "related history" had been caused over the course of a 
"lengthy period of time." In his February 1998 statement, 
the appellant reported that in November 1997, he underwent 
angiographic study and had a "heart attack" the following 
month.  He stated that in discussions with two named 
physicians, he was informed that his heart blockages occurred 
over a period of time, due to smoking and other factors.   

In April 1999, O.H., D.O., forwarded copies of records of 
medical treatment afforded to the appellant beginning in 
October 1996.  Among these records was a February 1999 report 
of roentgenologic consultation of the appellant's chest 
conducted by P.L., M.D.  The reported findings were 
consistent with a prior coronary artery bypass graft.  The 
heart size and pulmonary vessels were noted to be within 
normal limits without evidence of congestive heart failure.  
Other treatment records indicate continued care for coronary 
artery disease.  

Reasons for Remand

The Board observes that the appellant's claims for the 
disorders in question were denied because he had not 
submitted well-grounded claims - a requirement that has been 
eliminated by the VCAA.  The Board believes that this matter 
must be readjudicated by the RO.   See Bernard v. Brown, 4 
Vet. App. 384 (1993) [before the Board addresses in its 
decision a question that has not been addressed by the RO, it 
must consider whether the appellant has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby].   

Entitlement to an increased disability evaluation for low 
back syndrome

Factual background

By rating decision dated in November 1979, service connection 
was granted for low back syndrome and a 10 percent disability 
evaluation was assigned.  

The appellant sought an increased disability rating by 
statement received in March 1998.  He underwent a VA physical 
examination in April 1998.  The appellant reported having 
radiating pain into the posterior lateral aspect of the left 
lower extremity, and frequent numbness over the posterior 
lateral aspect of the left thigh.  He reported that he had 
lower back pain about 25 percent of the time.  He stated that 
he was occasionally awakened from sleep due to lower back 
pain.  

Radiographic examination detected osteoporosis was noted with 
lumbar spondylosis with disc degeneration at L3-L4 and L4-L5 
and facet arthrosis of L5-S1.  Upon clinical examination, 
mild tenderness was noted over the lumbosacral spine and a 
moderate amount of lumbosacral muscle spasm was noted.  The 
appellant was noted to have moderate pain over the lower back 
upon forward flexion to 60 degrees and with backward 
extension to 20 degrees.  Moderate pain over the lower back 
was noted upon lateral flexion of 10 degrees to the left and 
15 degrees to the right and with rotation of 20 degrees both 
to the left and right.  The appellant was diagnosed to have 
degenerative disc disease of the lumbar spine at L3-L4 and 
L4-L5 levels with degenerative arthritis and osteoporosis.  

Reasons for Remand

The appellant's low back disability is rated by analogy to 
38 C.F.R. § 4.71a, Diagnostic Code 5295.  See 38 C.F.R. § 
4.20.  Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  A 20 percent evaluation may be assigned 
when there are muscle spasm on extreme forward bending, and 
loss of lateral spine motion, unilateral, in standing 
position. A 40 percent evaluation may be assigned for 
lumbosacral strain which is severe; with listing of whole 
spine to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 3 8 C.F.R. Part 4, 
Diagnostic Code 5295.  

As noted, the appellant has reported radiating pain from his 
back into his legs, and degenerative disc disease and 
arthritis have been diagnosed.  A comprehensive VA medical 
examination will therefore be directed upon remand.  In this 
regard, if the developed medical evidence indicates that the 
appellant's low back syndrome includes the diagnosed 
degenerative disc disease, for potential application will be 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
pertaining to intervertebral disc syndrome.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) [observing that the 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case," and that one 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology].  Upon 
readjudication of the appellant's claim, any change in the 
assigned Diagnostic Code must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).   
  
Accordingly, the issues discussed in this section are 
REMANDED for the following development:

1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received any VA, non-
VA, or other medical treatment for the 
disorders at issue that is not evidenced 
by the current record.  In particular, 
the appellant should be requested to 
clarify whether he received any in-
service medical treatment, that is not 
evidenced by the current record.  

The appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.

2.  After receipt of the medical records 
that are outlined in paragraph 1 above, 
the RO should afford the appellant any 
appropriate and necessary VA medical 
examinations.  In particular, the RO 
should afford the appellant an 
examination, to be conducted by an 
appropriately qualified physician, 
specifically to determine the nature and 
extent of impairment caused by his 
service-connected low back disability.  
The appellant's claims folder must be 
reviewed by the examiner prior to 
examination of the appellant, and receipt 
and review of this material must be 
acknowledged in any report generated.  
The report of any examination which is 
conducted should be associated with the 
appellant's VA claims folder. 

3.  The RO should take such additional 
development  action as it deems proper 
with respect to the claims at issue.  In 
particular, the RO should follow any 
applicable regulations and directives 
implementing the provisions of the VCAA 
as to notice and development of the 
claims.  The RO should also consider any 
recent guidance pertaining to the 
relationship between exposure to 
herbicides and diabetes mellitus.  
Following such development, the RO should 
review and readjudicate the claims.  

With regard to the appellant's claim for 
an increased disability rating for a low 
back disorder, as indicated above the RO 
should consider 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, as well as the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.

If any such action does not resolve the 
claims, the RO shall issue the appellant 
a Supplemental Statement of the Case 
pertaining to that issues.  The appellant 
should be given notice of, and 
appropriate opportunity to exercise, his 
appeal rights.  Thereafter, the case 
should be returned to the Board, if in 
order.

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court. The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

The Board emphasizes that it has not reviewed the evidence of 
record with a view 
towards resolution of the merits of the appellant's claim, 
and does not express an opinion on such merits.  Instead, a 
preliminary review of the record has indicated that 
additional development and readjudication is warranted in 
view of the provisions of the VCAA and other applicable law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is advised that no action is required of him 
until further notice is obtained.  However, the Board takes 
this opportunity to advise the appellant that the conduct of 
the efforts as directed in this remand, as well as any other 
development directed by the RO, is necessary for a 
comprehensive and correct adjudication of his claims.  38 
C.F.R. § 3.655(b).  The appellant's cooperation in the RO's 
efforts is both critical and appreciated.  However, the 
appellant is further advised that his failure to report for 
any scheduled examinations without good cause may result in 
the claims being considered on the evidence now of record or 
denied.

In particular, the appellant is advised that it is his 
responsibility to present and support a claim for benefits 
under laws administered by VA.  VCAA, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  It has observed that while VA 
is obligated to assist a claimant in the development of a 
claim, there is no duty on the VA to prove the claim.  If a 
claimant wishes assistance, he cannot passively wait for it 
in circumstances where he should have information that is 
essential in obtaining the putative evidence.  Wamhoff v. 
Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 
190, reconsidered, 1 Vet. App. 406 (1991).   The appellant 
should therefore provide as specific and detailed response as 
possible to any request for information from the RO in order 
to ensure a correct and expeditious adjudication of these 
claims.   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 


